            Case 1:19-cv-02647-GLR Document 7 Filed 11/06/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF MARYLAND
        Chambers of                                                   101 West Lombard Street
GEORGE L. RUSSELL, III                                               Baltimore, Maryland 21201
 United States District Judge                                               410-962-4055

                                       November 6, 2019

MEMORANDUM TO COUNSEL RE:                    City of Almaty, Kazakhstan, et al. v. Felix Sater, et
                                             al.
                                             Civil Action No. GLR-19-2647

Dear Counsel:

       Pending before the Court is Proposed Third-Party Witness Aleksandr Udovenko’s
(“Udovenko”) Motion to Quash Subpoena to Testify and Produce Evidence (“Motion to Quash”)
(ECF No. 1).1 The Motion is ripe for disposition, and no hearing is necessary. See Local Rule
105.6 (D.Md. 2018). For the reasons outlined below, the Court will deny the Motion without
prejudice.

        Udovenko’s Motion relates to City of Almaty, Kazakhstan, et al. v. Felix Sater, et al., No.
19-cv-2645-AJN-KHP (S.D.N.Y. filed Mar. 25, 2019), a case currently pending in the United
States District Court for the Southern District of New York. On August 23, 2019, the plaintiffs in
that case, the City of Almaty, Kazakhstan and BTA Bank JSC (here, “Respondents”), effected two
subpoenas against Udovenko, compelling him to testify in a deposition and produce certain
documents pertaining to the case. (See Resp’ts’ Opp’n Mot. Quash Subpoena [“Opp’n”] Ex. A
[“Subpoenas”] at 2, ECF No. 6-1).2 The subpoenas directed Udovenko to produce the documents
at the New York office of Respondents’ counsel by September 13, 2019, and to appear for a
deposition in Washington, D.C. on September 27, 2019. (Id. at 3, 5).

       On September 11, 2019, Udovenko filed a Motion to Quash in the United States District
Court for the District of Maryland, commencing a new civil action before this Court. (ECF No. 1).
On September 30, 2019, Respondents filed a Memorandum of Law in Opposition to Udovenko’s
Motion to Quash. (ECF No. 6). To date, the Court has no record that Udovenko filed a Reply.

       Federal Rule of Civil Procedure 45(d)(3) governs motions to quash or modify a subpoena.
Specifically, Rule 45(d)(3)(A) provides that “the court for the district where compliance is
required” must rule on a motion to quash. In general, “courts look to the subpoena to determine
where compliance is required.” Ellis v. Arrowood Indem. Co., No. 2:14-MC-00146, 2014 WL
        1
         Also pending before the Court is Udovenko’s Motion for Leave to Correct Case Docket
Number on Motion Quash Subpoena (ECF No. 5). Because the Court will deny Udovenko’s
Motion to Quash without prejudice and close this case, the Court will deny Udovenko’s Motion
for Leave as moot.
       2
           Citations to page numbers refer to the pagination the Court’s Case
Management/Electronic Case Files (“CM/ECF”) system assigned.
            Case 1:19-cv-02647-GLR Document 7 Filed 11/06/19 Page 2 of 3



4365273, at *3 (S.D.W.Va. Sept. 2, 2014) (citation omitted). As such, several federal district courts
have held that the proper court to resolve a motion to quash a subpoena that requires a person to
testify at a deposition is the court in the district where the deposition is set to take place. See, e.g.,
Wultz v. Bank of China, Ltd, 304 F.R.D. 38, 43 (D.D.C. 2014) (finding that compliance was
required in District of Columbia, where subpoena was served and where subpoena commanded
attendance); Woods ex rel. U.S. v. SouthernCare, Inc., 303 F.R.D. 405, 405 (N.D.Ala. 2014)
(permitting review of motion to quash subpoena in Northern District of Alabama because
deposition was set to take place within same judicial district); Semex All. v. Elite Dairy Genomics,
LLC, No. 3:14-CV-87, 2014 WL 1576917, at *1 (S.D.Ohio Apr. 18, 2014) (finding that Ohio court
lacked jurisdiction because subpoena commanded person to appear in Illinois). Likewise, the court
of compliance for a subpoena that compels a person to produce documents is the court in the
district where the documents are to be produced. See, e.g., Westmore Equities, LLC v. Vill. of
Coulterville, No. 3:15-CV-241-MJR-DGW, 2016 WL 695896, at *2 (S.D.Ill. Feb. 22, 2016)
(finding that place of compliance was Springfield, Illinois because subpoena directed party to
produce documents to PO box in Springfield); U.S. Risk Ins. Grp., Inc. v. U.S. Risk Mgmt., LLC,
No. 3:11-CV-2843-M-BN, 2014 WL 4055372, at *1 (N.D.Tex. Aug. 15, 2014) (holding that court
of compliance was Northern District of Texas because subpoena commanded production of
documents in Dallas, Texas).

         Udovenko’s Motion does not affirmatively address whether this Court is the court of
compliance under Rule 45(d)(3)(A).3 Nonetheless, the cover letter accompanying Udovenko’s
Motion notes that “[c]ompliance with a Subpoena is commanded in Maryland where the Third
Party being subpoenaed [Udovenko] resides, which residence falls under jurisdiction of the U.S.
District Court [for] the District of Maryland, which is a district other than the district where the
underlying action is pending.” (Cover Ltr. to Mot. Quash, ECF No. 1-2). Presumably, Udovenko’s
position is that the District of Maryland is the proper court to resolve his Motion to Quash because
he is a resident of Maryland.

        However, the district where the recipient of the subpoena resides is not relevant to this
Court’s determination of the place of compliance under Rule 45(d)(3)(A). But see Agincourt
Gaming, LLC v. Zynga, Inc., No. 2:14-CV-0708-RFB-NJK, 2014 WL 4079555, at *4 (D.Nev.
Aug. 15, 2014) (“Rule 45 makes clear that the place of compliance is tethered to the location of
the subpoenaed person.”). At bottom, this Court lacks jurisdiction to decide Udovenko’s Motion
because it is not the court for the district where compliance is required—that is, the district in
which the deposition will occur or where the documents will be produced. As Respondents
correctly note, the proper court to review Udovenko’s Motion is the United States District Court
for the District of Columbia because Udovenko’s deposition is set to occur in Washington, D.C.4
Accordingly, the Court will deny Udovenko’s Motion without prejudice.


        3
          Udovenko spends the entirety of his two-page Motion to Quash arguing that the
subpoenas are improper because they are politically motivated, impose an undue burden on him,
and are not reasonably calculated to lead to the discovery of admissible evidence. Because the
Court finds that it lacks authority to rule on the merits of Udovenko’s Motion, the Court declines
to reach these arguments.
        4
          Although Udovenko styles his Motion as one challenging both the subpoena to testify
and the subpoena to produce evidence, Udovenko nonetheless responded to the document
                                                    2
          Case 1:19-cv-02647-GLR Document 7 Filed 11/06/19 Page 3 of 3




       For the foregoing reasons, Udovenko’s Motion to Quash (ECF No. 1) is DENIED
WITHOUT PREJUDICE. Udovenko’s Motion for Leave to Correct Case Docket Number on
Motion Quash Subpoena (ECF No. 5) is DENIED AS MOOT. Despite the informal nature of this
memorandum, it shall constitute an Order of this Court, and the Clerk is directed to docket it
accordingly and CLOSE this case.


                                            Very truly yours,

                                                      /s/
                                            George L. Russell, III
                                            United States District Judge




subpoena on September 14, 2019, stating that he has no responsive documents. (See Opp’n Ex. B
[“Movant’s Objs. & Resps. Req. Docs.”], ECF No. 6-2). As such, Udovenko’s challenge to
Respondents’ request for documents is moot. In any event, the Court notes that the U.S. District
Court for the Southern District of New York would be the appropriate court to rule on Udovenko’s
Motion as to the document subpoena, as it is both the court in the district where the documents
would be produced as well as the court that issued the subpoenas in the first instance. See
Fed.R.Civ.P. 45(f).

                                               3
